Case 1:19-mc-91552-IT Document1 Filed 12/18/19 Page 1of 4

UNITED STATES DISTRICT COURT Pre
DISTRICT OF MASSACHUSETTS /

 

UNITED STATES OF AMERICA

 

Vv.

FRANCIS JIMENEZ MINYETTY,
ENMANUEL BRIOSO FABAL, and
NIEVE GUZMAN

=

%

2
S
a
3

NS

Joint Motion for Ends-of-Justice Continuance of Time for Filing an Indictment or >
Information and for Exclusion of Time Under the Speedy Trial Act

The parties hereby jointly move the Court for an extension of the time within which an
indictment or information must be filed, excluding the period from November 2, 2019 through
January 8, 2020 from the speedy trial clock, pursuant to the Speedy Trial Act,

18 U.S.C §§ 3161(h)(1)(D), 3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan
for Prompt Disposition of Criminal Cases for the United States District Court for the District of
Massachusetts (effective December 2008), on the ground that the ends of justice served by
granting the requested continuance and excluding this period outweigh the best interests of the
public and the defendant in a speedy trial. This is the first request for an extension. In support of
this request, the parties state as follows:

On November 2, 2019, the defendants were arrested and charged by complaint with
conspiracy to possess with intent to distribute controlled substances, in violation of

21 U.S.C. § 846, issued in the District of Massachusetts in United States v. Jimenez Minyetti et
Case 1:19-mc-91552-IT Document1 Filed 12/18/19 Page 2 of 4

al, No. 19-mj-1284-DLC.! At the defendants’ initial appearance on November 4, 2019, in

Boston, Massachusetts, the government moved for detention, and the defendants requested that
the detention hearing be continued. The detention hearing was then set for November 13, 2019,
before the Honorable Judith G. Dein. Dkt. 11. On November 13, 2019, new counsel entered
their notices of appearance for defendants Fabal and Guzman. Dkts. 12 & 16. Defendants all
waived the detention hearing, agreed to an order of voluntary detention without prejudice, and
moved to continue the probable cause hearing until December 4, 2019. Dkt. 17. On December
3, 2019, defendant Minyetti moved to continue his probable cause hearing. Dkt. 22. On
December 4, 2019, Defendants Fabal and Guzman waived the probable cause hearing and moved
again for a detention hearing. Dkt. 24. On December 13, 2019, defendant Guzman sought to
continue voluntary detention without a hearing and the Court held a detention hearing, via
proffer, for defendant Fabal. The court took the matter under advisement and, as of the time of
filing, has yet to issue a ruling. Dkt. 26.

Given the various motions and continuances, the deadline by which the government must
indict or file an information remains tolling. 18 U.S.C. §§3161(b) and (h)(1)(D). Nevertheless,
in an abundance of caution, the parties jointly move this Court to order that the date on which an
indictment or information must be filed is continued to January 8, 2020, and that the period from
November 2, 2019, through and including, January 8, 2020 is excluded. Further, one or more of
the defendants have indicated an interest in waiving indictment and pleading to an information.

Given the likelihood that a resolution by plea agreement is possible, all parties desire an

 

' The complaint was amended on November 4, 2019, to correct Guzman’s name, and to -
add a charge against her for possession with intent to distribute a controlled substance, in
violation of 21 U.S.C. § 841(a)(1).
Case 1:19-mc-91552-IT Document1 Filed 12/18/19 Page 3 of 4

opportunity to continue plea discussions and complete this process before the government is
compelled to indict.

The defendants have communicated with their attorneys about this motion and are all
aware of their rights under the Speedy Trial Act to the timely filing of an indictment or
information. The defendants hereby agree to waive any objections under the Speedy Trial Act
and to extend the United States’ time to file an indictment or information in this case through

January 8, 2020. A proposed order is attached.
Case 1:19-mc-91552-IT Document1 Filed 12/18/19 Page 4 of 4

Respectfully submitted,

Defendant FRANCIS JIMENEZ MINYETTY, ANDREW E. LELLING

By his attorney, United States Attorney

/s/ Scott F. Gleason By: /s/ Lauren A. Graber

Scott F. Gleason Lauren A. Graber

Gleason Law Offices, P.C. Assistant United States Attorney
163 Merrimack Street 1 Courthouse Way, Suite 9200

Haverhill, MA 01830 Boston, MA 02210

Defendant ENMANUEL BRIOSO FABAL
By his attorney,

/s/ Thomas M. Burke, IIT
Thomas M. Burke, III

Law Office of Thomas M. Burke
26 Lynde Street

Suite 1D

Salem, MA 01970

 

Defendant NIEVE GUZMAN
By her attorney,

/s/ Timothy J. Connors
Timothy J. Connors

Law Office of Timothy J. Connors
05 Kenoza Avenue
Haverhill, MA 01832

Dated: December 18, 2019

CERTIFICATE OF SERVICE

I hereby certify that on this date I sent a copy of this motion and proposed order to counsel
of record, listed above, via email. ~

Dated: December 18, 2019 /s/ Lauren A, Graber
Lauren A. Graber
Assistant U.S. Attorney
